Citation Nr: 1143649	
Decision Date: 11/29/11    Archive Date: 12/06/11	

DOCKET NO.  08-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

What disability evaluation is warranted for chronic dyshidrotic eczema of the hands from October 24, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Huntington, West Virginia, that granted service connection for eczema of the hands and assigned a noncompensable disability evaluation effective April 28, 2005, the date of receipt of the claim.  The case was previously before the Board in May 2010 at which time it was determined that an initial compensable evaluation for chronic eczema of the hands from April 28, 2005, to October 23, 2006, was denied.  The question of the disability rating warranted for the eczema from October 24, 2006, was remanded for further development.  By rating decision dated in May 2011 the disability rating from the eczema was increased from zero percent to 10 percent, effective November 3, 2010, the date of a VA skin examination accorded the Veteran.  

The Board notes that the rating assigned to the service-connected disability is not the maximum rating available for this disability and the claim therefore remains in appellate status, except as discussed below.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran died on October [redacted], 2011.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1992).  

In Landicho, the United States Court of Appeals for Veterans Claims (Court) held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  The Court further held that this would have the legal effect of nullifying any previous merits adjudications by the RO because the RO's decisions were subsumed in the decision by the Board.  See Smith, supra, at 333; 38 C.F.R. § 20.1004 (2011).  

The Veteran's appeal to the Board has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


